Knowlton, J.
The defendant does not contend that the ruling in regard to the re-examination of the witness was erroneous, but argues that the remark of the presiding justice referring to the appearance of the witness improperly influenced the jury. This remark was not made to the jury, but to the defendant’s counsel, to bring to his attention the proper limits of a re-examination, arid the matters to be considered by the judge in determining these limits. For that purpose, as between the court and the counsel, it was proper. The presiding justice stated to the counsel that it was not intended to characterize the appearance of the witness, and, if the jury heard the original remark, they doubtless heard this statement also. Moreover, it appears by the bill of exceptions that full instructions were given upon all parts of the case, and doubtless the jury were made to understand that the court could not properly influence them in regard to the appearance of the witness as affecting his credibility, and that they were the sole judges in matters of that kind.
No other exception was argued, and we discover no error in the proceedings.

¡Exceptions overruled.